Citation Nr: 0427708	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-20 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for chloracne, claimed as a 
residual of exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to June 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied the 
benefit sought on appeal.  The veteran perfected an appeal of 
that decision.

In June 2004, the veteran testified at a videoconference 
hearing which was chaired by the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims to have chloracne as a result of Agent 
Orange exposure while serving in Vietnam.  Although his 
service personnel records are not in file to document the 
specific time period in which he served in Vietnam, his 
discharge certificate indicates that he was awarded the 
Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal.  In addition, his service medical records disclose 
that he was treated at the dispensary at Tan Son Nhut Air 
Base in September 1972, and that he was treated at the 
dispensary at Andrews Air Force Base in Washington, DC, in 
January 1973.  It may be presumed, therefore, that he served 
in Vietnam, that he left Vietnam sometime between September 
1972 and January 1973, and that he was exposed to Agent 
Orange.  See 38 C.F.R. § 3.307(a)(6) (2003).

The veteran's service medical records document treatment for 
tinea cruris in September 1972, but are negative for any 
complaints or clinical findings attributed to any other 
diagnosis of a skin disorder.  The available VA treatment 
records indicate that he was treated for seborrheic keratosis 
in 1994 and 1995.  In December 2000 he complained of having a 
rash since the previous summer, and in March 2001 he stated 
that the rash was two months in duration.  In March 2001 he 
was given a dermatology referral but the report of that 
evaluation, if it was conducted, is not of record.  In March 
and April 2002 his skin disorder was diagnosed as chloracne, 
as well as dermatitis.  He was again referred for a 
dermatology evaluation, which was conducted in August 2002.  
During the August 2002 dermatology evaluation he reported 
having had the rash for "several years."  The dermatologist 
obtained a punch biopsy, and scheduled the veteran to return 
to the clinic in two weeks to obtain the results of the 
biopsy.  The subsequent visit in September 2002, the results 
of the biopsy, and the report of another evaluation in 
December 2002 (to which the veteran testified in June 2004) 
are not of record.

The veteran presented a May 2002 private medical record 
indicating that he then told his private physician that the 
VA physician told him that the skin disorder was probably not 
chloracne.  The private physician diagnosed the disorder as 
neurodermatitis and found that it did not appear to be 
chloracne, and was "probably" not related to Agent Orange 
exposure.  

Section 3.309(e) of the regulation provides a presumption of 
service connection for certain diseases, including chloracne 
if the disorder becomes manifest to a degree of 10 percent or 
more within a year of the veteran's last exposure to Agent 
Orange.  Although the regulation does not provide a 
presumption of service connection if chloracne becomes 
manifest more than a year following the veteran's service in 
Vietnam, the United States Court of Appeals for the Federal 
Circuit has held that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 
98 Stat. 2725, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In accordance with section 3 of the Agent Orange Act of 1991, 
Pub. L. No. 102-4, 105 Stat. 11, the Secretary has entered 
into an agreement with the National Academy of Sciences (NAS) 
to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in 
support of military operations in the Republic of Vietnam 
during the Vietnam Era and each disease suspected to be 
associated with such exposure.  As required by the statute 
and agreement, the NAS submits a report to the Secretary 
every two years regarding the results of their review and 
summarization of the medical literature.  Based on the 
results of that review, the Secretary then determines, based 
on sound medical and scientific evidence, whether a positive 
association exists between exposure to Agent Orange and a 
disease.  If the Secretary determines that a presumption of 
service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of 
the scientific basis for that determination.  See Diseases 
Not Associated With Exposure to Certain Herbicide Agents, 68 
Fed. Reg. 27,630 (May 20, 2003).

Chloracne was not, however, included in the list of diseases 
to which the presumption of service connection applies based 
on an analysis of the NAS report by the Secretary.  The 
presumption of service connection for chloracne is statutory, 
as the presumption of service connection for that specific 
disease was included in the Agent Orange Act of 1991, Pub. L. 
No. 102-4, 105 Stat. 11.  Because service connection for 
chloracne was not based on the scheme for analysis of the 
scientific evidence by the NAS, the Secretary has never made 
a finding that service connection for chloracne that becomes 
manifest more than a year following exposure is not 
warranted.  

Because there is no sound medical basis for determining that 
service connection for chloracne is this case is not 
warranted, in accordance with the duty to assist VA is 
obligated to fully develop that issue.  The Board finds, 
therefore, that remand of the case is required.

Accordingly, the veteran's appeal is remanded to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a skin 
disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  
Specifically, the RO should obtain the 
veteran's treatment records from the 
VAMCs in Altoona and Pittsburgh, 
Pennsylvania, including the report of the 
August 2002 biopsy.  If the RO is not 
able to obtain the identified records, 
the claims file should be documented to 
that effect and the veteran so notified.

3.  If the above-requested development 
results in a confirmed diagnosis of 
chloracne, the RO should forward the 
veteran's claims file to a VA physician 
to obtain a medical opinion regarding the 
etiology of the disorder.  Specifically, 
the physician should provide an opinion 
on whether the chloracne is at least as 
likely as not (a probability of 
50 percent or greater) etiologically 
related to the veteran's presumed 
exposure to Agent Orange during service.  
That opinion should be based on review of 
the evidence of record and sound medical 
principles, and not on the veteran's 
reported history.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


